Citation Nr: 0935677	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Daughter


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This decision denied the Veteran's 
service connection claim for migraine headaches.

The Veteran testified before the undersigned at a December 
2008 hearing at the RO (Travel Board) hearing.  The 
transcript has been associated with the claims file.

This matter was remanded by the Board in July 2007 to afford 
him a requested hearing, and in February 2009 for an 
examination.

In a May 2009 statement, the Veteran asserted that migraines 
caused hypertension and diabetes mellitus, he also argued 
that he should be afforded an examination to evaluate a hole 
in the side of his head.  These contentions could be 
construed as raising claims for service connection.  These 
claims are referred to the agency of original jurisdiction 
(AOJ) for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he was in receipt 
of Social Security disability benefits.  At the time, he 
indicated that the award was related to conditions not 
currently at issue.  The March 2009 examination report and 
the May 2009 statement raise the possibility that migraines 
play a significant role in the Veteran's unemployment.  It 
also appears that at times he has referred to other 
conditions when intending to refer to migraines.

VA has a duty to assist a Veteran in developing the facts 
pertinent to his claim by obtaining all relevant SSA records 
regarding his disability.  Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000).

Accordingly, this case is REMANDED for the following:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




